Citation Nr: 1030051	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  04-22 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar osteoarthritis 
with leg pain.  

2.  Entitlement to service connection for gastric/duodenal 
ulcers.

3.  Entitlement to service connection for gallbladder removal.    

4.  Entitlement to service connection for post traumatic stress 
disorder (PTSD).  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1986, 
including service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from April 2004 and September 2005 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
This matter was remanded in December 2007 for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to the Board's remand, the Veteran underwent a VA 
examination in September 2009.  However, after reviewing the 
report of that examination, the Board finds the rationale to be 
inconsistent with service treatment records.  Specifically, with 
regard to the low back issue, the examiner commented that the 
lumbar osteoarthritis was diagnosed in service and was therefore 
at least as likely as not related to service.  However, service 
treatment records do not, in fact, appear to show a diagnosis of 
osteoarthritis of the low back.  Likewise, with regard to the 
ulcer issue, the examiner commented that since the ulcer was 
first diagnosed in the military, it was at least as likely as not 
due to service.  Again, service records do not appear to reflect 
any diagnosis of an ulcer.  As such, the examination report and 
opinion must be viewed as inadequate since the examiner appears 
to have been basing the rationales on incorrect facts.  The Board 
also declines to view the negative opinion on the gallbladder 
issue as adequate since it did not address the significance of 
certain gastrointestinal complaints which were documented in the 
service treatment records. 

With regard to the PTSD issue, the Board notes that there was an 
amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  
See 75 Fed. Reg. 39843 (July 13, 2010).  In order to afford the 
Veteran due process of law, the Board believes that his PTSD 
claim should be reviewed by the RO in light of the amendment to 
the pertinent regulation. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA examination in connection with the 
lumbar osteoarthritis with leg pain issue.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  

After examining the Veteran and reviewing 
the claims file, the examiner should offer 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current lumbar spine 
osteoarthritis with leg pain was 
manifested during service or is otherwise 
causally related to service.  

A detailed rationale should be furnished. 

2.  The Veteran should be scheduled for a 
VA examination in connection with the 
gastric/duodenal ulcers issue.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  The examiner should clearly 
report whether the Veteran suffers from 
gastric/duodenal ulcer disability.  

If so, after examining the Veteran and 
reviewing the claims file, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that the 
gastric/duodenal ulcer disability was 
manifested during service or is otherwise 
causally related to service.

A detailed rationale should be furnished. 

3.  The Veteran should be scheduled for a 
VA examination in connection with 
gallbladder issue.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner in connection 
with the examination.  

After examining the Veteran and reviewing 
the claims file, the examiner should offer 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the gallbladder 
disability was manifested during service 
(specifically, to any gastrointestinal 
complaints or findings during service) or 
is otherwise causally related to service.

A detailed rationale should be furnished. 

4.  After completion of the above (and any 
additional development deemed necessary by 
the RO), the RO should review the expanded 
record and determine if the claims can be 
granted.  With regard to the PTSD issue, 
the RO should specifically consider the 
claim under the amended provisions of 38 
C.F.R. § 3.304(f) as set forth in 75 Fed. 
Reg. 39843 (July 13, 2010).

The Veteran and his representative should 
be furnished with an appropriate 
supplemental statement of the case 
addressing all claims on appeal which 
remain denied (and with regard to the PTSD 
issue, setting forth the amended 
provisions of 38 C.F.R. § 3.304(f) as set 
forth in 75 Fed. Reg. 39843 (July 13, 
2010)).  After the Veteran is afforded an 
opportunity to respond, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


